DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
 					Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-21 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 7, 9, 10, 11, 12, 13, 14, and 15 of U.S. Patent No. 10,368,418, hereinafter referred to as Pat’418. Although the claims at issue are not identical, they are not patentably distinct from each other because:

a drive substrate (see line 2 of claim 1 of Pat’418), and
a plurality of light emitting elements provided on the drive substrate (see line 2 of claim 1 of Pat’418), 
wherein the light emitting elements include a first light emitting element including a first anode electrode and a cathode electrode, a second light emitting element including a second anode electrode and the cathode electrode, and a third light emitting element including a third anode electrode and the second electrode,the first light emitting element includes a first light emission region, the second light emitting element includes a second light emission region, and the third light emitting element includes a third light emission region (see line 5-10 of claim 1 of Pat’418),
an insulating film comprises a first portion, a second portion and a third portion, the first portion is located between the first light emitting element and the second light emitting element (see lines 16-19 of claim 1 of Pat’418),
the second portion is located between the second light emitting element and the third light emitting element (see lines 11-15 of claim 1 of Pat’418),
a first angle is formed between at a first position within a top surface of the first anode electrode that directly contacts a first side surface of the first portion in a cross sectional view (see lines 24-26 of claim 1 of Pat’418),
a second angle is formed between at a second position within a top surface of the second anode electrode that directly contacts a second side surface of the first portion in the cross sectional view (see lines 27-29 of claim 1 of Pat’418), and

	Claim 11 of the present application corresponds to claim 3 of Pat’418.
Claim 12 of the present application corresponds to claim 5 of Pat’418.
	Claim 13 of the present application corresponds to claim 6 of Pat’418.
Claim 14 of the present application corresponds to claim 7 of Pat’418.
	Claim 15 of the present application corresponds to claim 9 of Pat’418.
	Claim 16 of the present application corresponds to claim 10 of Pat’418.
	Claim 17 of the present application corresponds to claim 11 of Pat’418. 
Claim 18 of the present application corresponds to claim 12 of Pat’418. 
Claim 19 of the present application corresponds to claim 13 of Pat’418. 
Claim 20 of the present application corresponds to claim 14 of Pat’418. 
Claim 21 of the present application corresponds to claim 15 of Pat’418.
Regarding claim 25 of the instant application, claim 1 of Pat’418 teaches an electronic apparatus comprising a display unit (see line 1 of claim 18 of Pat’418),
wherein the display unit comprises:
	a drive substrate (claim line 2 of claim 1 of Pat’418), and
a plurality of light emitting elements provided on the drive substrate, wherein
the light emitting elements include a first light emitting element including a first anode electrode and a cathode electrode, a second light emitting element including a second anode electrode and the cathode electrode, and a third light emitting element including a third anode electrode and the second electrode (see claim 1, lines 5-10),

an insulating film comprises a first portion, a second portion and a third portion (see lines 16-19 of claim 1 of Pat’418),
the first portion is located between the first light emitting element and the second light emitting element, the second portion is located between the second light emitting element and the third light emitting element (see lines 17-20 of claim 1 of Pat’418),
a first angle is formed between at a first position within a top surface of the first anode electrode that directly contacts a first side surface of the first portion in a cross sectional view (see lines 24-26 of claim 1 of Pat’418),
a second angle is formed between at a second position within a top surface of the second anode electrode that directly contacts a second side surface of the first portion in the cross sectional view (see lines 27-29 of claim 1 of Pat’418), and
the first angle is different from the second angle (see lines 30-31 of claim 1 of Pat’418).
Allowable Subject Matter
Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 23 is objected to based on dependency on objected to claim 22.
Claim 24 recites, inter alia, wherein a first pixel includes the first light emission region and a second pixel includes the second light emission region, and the first pixel and the second pixel have different aperture ratios from one another.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10-21 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510.  The examiner can normally be reached on Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.M.A/           Examiner, Art Unit 2875                        

/ANDREW J COUGHLIN/           Primary Examiner, Art Unit 2875